Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Inventions I and II in the reply filed on 8 June 2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
Claims 17 and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention III, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1–9 and claims 10–16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Both claims 1 and 10 recite 1) “distal portions” and 2) “distal portions spaced apart from the neutral stitching path that
Item 1) is indefinite, because it is unclear if the combination of the first and second fabric charges should have distal portions (e.g. first charge could have no distal portion and second charge could have at least two distal portions) or if the claim requires each fabric charge to have respective distal portions.  For claim interpretation, either situation is deemed plausible.  
Item 2) is indefinite, because it is not with respect to which claimed element “that” refers.  Under standard English grammar, clauses starting with “that” refers back to the most immediate referent (viz. “the neutral stitching path”).  Applicant is reminded that some standard conventions of English grammar is not applicable when it comes to claim drafting, and while “that” appears to refer to an element recited in the plural, “a neutral stitching path” in the context of a claim recited using open transitional phrase effective means one or more neutral stitching paths, which means “that” could refer to either the stitching paths or the distal portions.  For claim interpretation, either interpretation is deemed plausible. 
As claims 2-9 depend on claim 1, and as the respective limitations of the dependent claims do not resolve the aforementioned issue in claim 1, claims 2-9 are also held to be rejected.
As claims 11-16 depend on claim 10, and as the respective limitations of the dependent claims do not resolve the aforementioned issue in claim 10, claims 11-16 are also held to be rejected.

Claims 4, 6-8, 11, 13, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out 
Each of claims 4, 6-8, 11, 13, and 16 requires overlapping to two fabric charges in a single plane.  From a topographical perspective, such an arrangement is not possible, because each of the charges represent a separate plane, and when they overlap, a three-dimensional joint is created, and such a three-dimensional joint by definition does not occur in a single plane.  
For claim interpretation, any recitation re: arrangement in a single plane is presumed to be omitted.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


For all rejections below, claim recitations requiring two fabric charges to be arranged relative to one another in a plane (e.g. claims 4 and 6) is considered to require a respective sub-sections of the fabric charges to be arranged relative to one another in a plane (as opposed to requiring the entirety of the charges to be arranged relative to one another in a plane).  For instance, while Fig. 9 of the instant application shows that a sub-section of the interior flanks of the central (bent) fabric charge and the interior flank of an end fabric charge (viz. a sub-section of the end fabric charge) to have a common face 
The recitation “vehicle component” has not been given patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
Claims 1-6; and claims 10-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 4,331,495 A (“Lackman”).
Considering claim 1, Lackman discloses a composite structure comprising various webs joined to one another via both bonding and stitching, wherein each web is made of fiber composite tapes in the form of fiber-reinforced plastic (FRP), preferably in the form of tapes made of epoxy resin reinforced by unidirectional graphite fibers; Lackman clm. 1 and col. 3 line 67 – col.  4 line 34.  Attention is directed to Fig. 6 of Lackman (id. col. 4 line 56 – col. 5 line 21 and annotated below), which shows, inter alia, four L-shaped tapes, wherein each L-shaped tape is laminated to, via along both a long-edge and a short-edge thereof, to another of the four L-shaped tapes.  The two tapes to the right side of Fig. 6 are considered to thus form a first web; and the two remaining tapes, a second web.  As shown in Fig. 6, stiches 32 and 36 join together the first and second webs; these stitches read on the claimed neutral stitching path.  

    PNG
    media_image1.png
    679
    827
    media_image1.png
    Greyscale

It is noted that the claim does not require any distal portion to be 3-D oriented relative to all other distal ends.  Thus, as each web has respective distal portions (ends of the respective short side of the L-shapes), and as each of the ends is at least 3-D oriented relative to at least one other end and one of the stitches, the limitation re: 3-D orientation is considered met.  Furthermore, the distal portions are further joined together using stiches 34, which reads on the limitation of three-dimensional stitching paths
Considering claim 4, respective sub-sections of the first and second webs overlap each other and are arranged relative to one another in a plane.
Considering claims 5 and 6, the third web shown in the annotated Fig. 6 reads on the third fabric charge, wherein the third web is stitched to the first and second webs along stitches 36.  Respective sub-sections of the first, second, and third webs overlap one another.

Considering claim 10, this claim requires all limitations of claims 1-3 and the presence of a reinforcing stitching pattern parallel to the neutral stitching path; stiches 35 of the prior art read on the reinforcing stitching patterns.
Considering claim 11, a sub-section of the first web overlaps a sub-section of the second web.
Considering claim 12, a sub-section of the distal portions of the first web (toward the bottom of Fig. 6) is angled relative on a single plane.
Considering claim 13, stiches 32 and 36 are along a single plane.
Considering claim 14, stitch 34 is perpendicular to stitches 32 and 36.
Considering claims 15 and 16, the third web shown in the annotated Fig. 6 reads on the third fabric charge, wherein the third web is stitched to the first and second webs along stitches 36.  Respective sub-sections of the first, second, and third webs overlap one another.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2013/0020013 A1 (“Shimohara”) in view of U.S. 2004/0005435 A1 (“GangaRao”).
Considering claim 1, Shimohara discloses a molded product exhibiting curvature and a half-pipe cross-section, wherein the molded product is formed by joining numerous sections of prepreg tapes to a common base material (Shimohara ¶ 0053 – 0066, 0067 – 0073, and Figs. 2 – 5, with Figs. 2 and 3 reproduced, infra).  Shimohara is analogous, as it is from the same field of endeavor as that of the instant application (molded FRP material, in particular one having a half-pipe cross-section and includes stitching).  Shimohara discloses that each section of prepreg tape is made of a FRP (in particular id. ¶ 0043 – 0046, 0054, and 0071); thus, the respective sections of prepreg tapes would map onto the claimed fabric charges.  Shimohara expressly states that each prepreg section is stitched to the common base material, subsequently trimmed to a desired dimension, and finally placed into a die to be molded into the molded product having the topography shown in Fig. 2 (id. ¶ 0075 – 0077).  Shimohara differs from the claimed invention, as it does not expressly teach the direction of stitching.

    PNG
    media_image2.png
    589
    537
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    556
    682
    media_image3.png
    Greyscale

GangaRao teaches a method of stitching together two sheets of FRP material along their respective major surfaces, where the stitching can be in the form or rows extending along a longitudinal direction of the major surfaces (GangaRao ¶ 0029-0031 and Figs. 2 and 3).  GangaRao is analogous, as it is from the same field of endeavor as that of the instant application (usage of longitudinal stitching on FRP material).  Person having ordinary skill in the art has reasonable expectation of success that teachings from GangaRao such as parallel rows of stitching along a longitudinal direction can be applied 
Considering claims 4-6, as shown in Figs. 3-5 of Shimohara, various sections of prepreg sections (at least three) are positioned so that adjacent prepreg sections partially overlap; furthermore, there are at least three such prepreg sections.

Claims 2, 3, 7, and 8; and claims 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Shimohara in view of GangaRao, as applied to claim 1 above, and further in view of U.S. 2006/0048890 A1 (“Sato”).
Considering claims 2 and 3, though GangaRao as discussed above also teaches the placement of stitches that are perpendicular to the longitudinal row of stitches, Shimohara and GangaRao as discussed above are silent re: the placement 3-D stitching viz. stitches running from end section “b” to end section “a” in the molded product shown in Fig. 2 of Shimohara).
However, placement of such type of stiches at sections where adjacent sections of prepreg tapes overlap is known in the art, as taught in Sato (Sato Figs. 6-11).  Sato is analogous, as it is from the same field of endeavor as that of the instant application (stitching together adjacent FRP webs).  It would have been obvious to one of ordinary skill in the art, at the effective filing date of the invention, to have applied the types of 3-D stitching of Sato to sections of overlapping prepreg tapes in Shimohara and GangaRao (e.g. the overlapping sections as shown in Figs. 3-5 of Shimohara) as doing so improves rigidity and strength of the overall molded product formed from constituent prepreg tapes (Sato ¶ 0044).  As the stitches in Sato are in a direction perpendicular to the longitudinal direction, when applied to the structure of Shimohara and GangaRao, these stiches at overlapping sections will be perpendicular to the rows of stitches extending along a longitudinal path.  Shimohara as modified by GangaRao thus renders obvious claims 2 and 3.
Considering claims 7 and 8, given that the morphology and topography of the individual sections of prepreg in Shimohara are substantially similar to those used in the instant application (compare Figs. 2-6 of the prior art to Figs. 10 and 11 of the instant application), it stands to reason that the prepreg sections of the prior art possesses the attributes required in claims 7 and 8, including that of a V-shaped section intended to become the bend section of the final molded article.

Considering claim 10, this claim requires all limitations of claims 2 and 3 and the presence of a reinforcing stitching pattern parallel to the neutral stitching path; as shown in Figs. 2 and 3 of GangaRao, there are stitches extending along the longitudinal edges of the FRP, and such stitches would form the claimed reinforcing stitches.  .
Considering claims 11-16, the various overlapping adjacent sections of prepreg, the presence of end sections “b” and “a” in the final molded product, the usage of at least three sections of prepreg, and the substantial similarity in shape of the final molded product of the prior art (as compared to the shape of the claimed article shown in the instant application) mean that features recited in claims 11-16 are rendered obvious.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Shimohara in view of GangaRao, as applied to claim 1 above, and further in view of U.S. 2010/0096067 A1 (“Dunleavy”).
Considering claim 9, Shimohara and GangaRao differ from the claimed invention, as both are silent re: local reinforcement stitched onto the prepreg sections used to make the final molded product.
However, as known in the art of FRP materials, flanges of articles made from FRP may be locally strengthened by stitching reinforcing strips onto flanges.  Specifically, Dunleavy teaches that reinforcing strips made of a fibrous material can be stitched onto a flange section of a molded product (Dunleavy ¶ 0041 and Fig. 9).  Dunleavy is analogous, as it is from the same field of endeavor as that of the instant application (stitching and FRP materials).  It would have been obvious to one of ordinary skill in the art, at the effective filing date of the invention, to have stitched localized fibrous 

Concluding Remarks
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zheren Jim Yang whose telephone number is (571)272-6604.  The examiner can normally be reached on M-F 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/Z. Jim Yang/Primary Examiner, Art Unit 1781